DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2022 has been entered.

Status of Claims
This action is in reply to the communication filed on June 16, 2022.
Claim 1 has been amended and is hereby entered.
Claim 2 has been previously canceled.
Claims 7 – 10 have been previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of making a conjugate fiber, there being no allowable generic or linking claim.
Claims 1 and 3 – 6 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on June 16, 2022 have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 

Response to Amendments
Applicant’s amendments to the claims, filed June 16, 2022, caused the withdrawal of the rejection of claims 1 and 3 – 5 under 35 U.S.C. 103 as unpatentable over Goda (US20060182964A1) in view of Okaya (US20120121882A1) as set forth in the office action filed February 16, 2022.
Applicant’s amendments to the claims, filed June 16, 2022, caused the withdrawal of the rejection of claim 6 over Goda and Okaya and further in view of Tanaka (US20160194788) as set forth in the office action filed February 16, 2022.

Response to Arguments
Applicant's arguments filed June 16, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the feature of a melting point of the sheath is lower than a melting point of the core by 105°C to 120°C is novel and non-obvious because when the temperature difference between the sheath and core is too small, the properties of the polymer material used in the sheath and core are similar to each other and therefore it is difficult to achieve the composite fiber of the present disclosure. Similarly, Applicant argues that when the melting point of the sheath is lower than the melting point of the core by more than 120°C, it is not easy to manufacture a composite fiber. Examiner respectfully disagrees. As shown below, Goda teaches that the difference in melting points of the core and the sheath is greater than 20°C, preferably between 30 to 200°C ([0104]), which overlaps with the claimed ranges. Several of the fibers in the Examples of Goda including at least Examples 3 and 10 teach differences between the core and the sheath of 121°C and 101°C, respectively, which is similar to the range claimed. Goda teaches that when there is a melting point difference of greater than 20°C, the high-melting point synthetic polymer remains as a fiber-forming component without melting during heat-bonding treatment. In the case that Applicant is arguing the specific range claimed is not obvious over the ranges taught by Goda, Examiner notes that to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  The arguments by Applicant that it is not easy to manufacture a composite fiber if the melting point difference is greater than 120°C and that if the melting point difference is less than 105°C, it is difficult to achieve the composite fiber because the polymer material in the core and sheath are similar to each other have not been supported with data. It is well-settled that unsupported arguments are not a substitute for objective evidence.  In re Pearson, 494 F.2d 1399, 1405, 181 USPQ 641, 646 (CCPA 1974).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, and 3 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Goda (US20040234757A1) in view of Okaya (US20120121882A1).
As per claim 1, Goda teaches:
A conjugate fiber comprising a core and a sheath covering the core wherein a melting point of the sheath is lower than a melting point of the core by 105 – 120°C ([0018]: “The two types of fiber segments forming the eccentric core-sheath conjugate structure are preferably composed of a low-melting point synthetic resin and a high-melting point synthetic resin differing from each other in the melting point by 20°C or more, the fiber segment that is composed of the low-melting point synthetic resin forming the sheath portion of the eccentric core-sheath conjugate structure and the fiber segment that is composed of the high-melting point synthetic resin forming the core portion thereof.” Regarding the difference in melting points, Goda teaches that the difference is greater than 20°C, preferably from 30 to 200°C ([0104]), which overlaps with the claimed range. Several of the fibers in the Examples of Goda including at least Examples 3 and 10 teach differences between the core and the sheath of 121°C and 101°C, respectively, which is similar to the range claimed. Goda teaches that when there is a melting point difference of greater than 20°C, the high-melting point synthetic polymer remains as a fiber-forming component without melting during heat-bonding treatment. Examiner notes that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).)
The sheath includes a polymeric elastomer ([0049]: “The low-melting point synthetic resin is preferably selected from a thermoplastic elastomers having a melting point of from 80 to 200°C.”)
Goda teaches that the high-melting point synthetic resin is preferably selected from polyesters containing alkylene phthalate units ([0047]), but Goda does not teach:
Wherein a material of the core is selected from the group consisting of thermoplastic polyurethane, thermoplastic polyester elastomer and thermoplastic polyolefin 
Wherein the melting point of the core is higher than 180°C
Goda teaches that the conjugate fibers are crimped (Abstract). Goda establishes that the low-melting point synthetic resin of the sheath is selected from thermoplastic elastomers having a melting point of from 80 to 200°C ([0049]) and that the low-melting point synthetic resin and a high-melting point synthetic resin differ from each other in the melting point by 20°C or more ([0018]).
Similarly, Okaya teaches crimped conjugate fibers (Abstract) of a core-sheath type (See Fig. 1). Okaya teaches that the melting peak temperature difference between the core and the sheath is greater than 20°C (Abstract). Okaya further teaches that the core component, which is referred to as the second component, preferably consists of a polyolefin ([0065]). Okaya teaches that polypropylene core is especially advantageous in terms of bulk recovery property ([0065]), which is a similar objective as the fibers of Goda, which seek to obtain a nonwoven fabric having an enhanced bulkiness (Goda, [0008]). Polypropylene is taught to be a thermoplastic polyolefin in [0016] of the instant specification as filed. Okaya teaches that these polyolefin polymers should have a melting point higher than 120°C ([0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a thermoplastic polyolefin with a melting point as claimed in the core of the bicomponent fibers of Goda, because Okaya teaches that such core materials are predictably suitable for similar conjugate fibers to provide advantageous bulk recovery properties ([0065]).
As per claim 3, Goda teaches:
Wherein a material of the sheath is selected from the group consisting of thermoplastic polyurethane, thermoplastic polyester elastomer and thermoplastic polyolefin ([0049]: “The low-melting point synthetic resin is preferably selected from a thermoplastic elastomers” & [0110]: “Polyurethane-based elastomers, polyester-based elastomers, and the like can be used as the thermoplastic elastomer.”)
Wherein the melting point of the sheath is lower than 120°C ([0022]: “The low-melting point synthetic resin of the eccentric core-sheath… fibers is selected from thermoplastic elastomers having a melting point of from 80 to 200°C.”)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to use a sheath material with a melting point within the claimed range, because Goda establishes that values within the claimed range are suitable for sheath materials in crimped bicomponent fibers. 
As per claim 4, Goda teaches:
Wherein a volume ratio of the core to the sheath is including and in between 2:8 and 8:2. ([0104]: “The conjugate mass ratio of the two fiber segments containing the respective two types of synthetic polymers is preferably as follows: a low-melting point synthetic polymer-containing segment/high-melting point synthetic polymer-containing segment ratio=80/20 to 20/80.”)
As per claim 5, the prior art combination teaches a sheath made of a polymeric elastomer and a core made of a thermoplastic polyolefin, which are the same type of polymers claimed in the instant application. The prior art combination further teaches the same claimed melting points and claimed difference in melting points. As such, the properties of Shore A hardness and Shore D hardness are considered to naturally flow from the teachings of the prior art combination (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goda (US20040234757A1) and Okaya (US20120121882) as applied to claims 1 and 3 - 5 above, and further in view of Tanaka (US20160194788).
As per claim 6, the prior art combination does not teach:
An intrinsic viscosity of the core is including and in between 70 cm3/g and 110 cm3/g
Tanaka teaches elastic filaments including a core-sheath composite structure (Abstract). Tanaka further teaches that the core component is a thermoplastic and the sheath component is a thermoplastic elastomer (Abstract). Tanaka teaches that the intrinsic viscosity of the core in these fibers is preferably between 0.7 and 1.4 ([0033]). When the intrinsic viscosity is too low, the resulting elastic monofilament tends to be permanently set, and when the intrinsic viscosity is too high, there can be issues with melt processability ([0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a thermoplastic polyolefin as taught by the prior art with an intrinsic viscosity within the range claimed, motivated by the desire to obtain a core-sheath polymer that can be predictably melt processed where the elastic monofilament is not permanently set ([0033]).

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA N CHANDHOK/Examiner, Art Unit 1789                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789